Citation Nr: 0821396	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO. 06-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from November 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran failed to report for the Board hearing that 
was scheduled for him at the RO in September 2007. The day 
after the hearing was scheduled, the veteran contacted the RO 
and requested that the hearing be rescheduled; the Veterans 
Law Judge who was scheduled to hold the hearing denied the 
motion to reschedule.


FINDINGS OF FACT

1. Hearing loss was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hearing loss otherwise related to the veteran's active duty 
service, nor may it be presumed related to the veteran's 
active duty service.

2. Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to the veteran's active duty service.


CONCLUSIONS OF LAW

1. Hearing loss was not incurred or aggravated during the 
veteran's active duty service or in the one-year presumptive 
period following discharge from active duty service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2. Tinnitus was not incurred or aggravated during the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February and March 2006 letters, the RO provided timely 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.


Analysis

The veteran contends that he incurred both bilateral hearing 
loss and tinnitus as a result of active military service. 
Because there is no competent medical evidence linking the 
disorders to service, the claims will be denied. Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998) (Generally, in order to establish 
service connection, there must be (1) evidence of an injury 
in military service or a disease that began in or was made 
worse during military service or one which would qualify for 
presumptive service connection; and (2) competent evidence of 
a current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.
 
The lack of any evidence that the veteran exhibited hearing 
loss during service is not fatal to his claim. The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's service treatment records do not show any 
complaints of or treatment for hearing loss or tinnitus. The 
veteran's February 1946 discharge examination report shows 
normal hearing and no complaint or diagnosis of tinnitus.

There is no post-service medical evidence of hearing loss or 
tinnitus until 2006. 

The July 2006 VA examination report shows that the veteran 
reported being treated by a private physician for impacted 
cerumen for eight to nine years. The veteran could not recall 
when his tinnitus began, but he said it was at some point 
after service. 

When asked about inservice noise exposure, the veteran said 
he was a yeoman and he manned phones on the bridge. He 
recounted one incident where turrets swung around and fired 
up above him. He said the impact blew his earphone off and he 
stated that he lost his hearing. He also said he was in sick 
bay for a week before his hearing returned, although the 
veteran's service treatment records reflect no treatment for 
hearing loss complaints. 

On examination, the veteran was found to have a current 
hearing loss disability, as defined by VA regulations, 
although the examiner characterized the results as being 
within normal limits. 

While the examiner noted that although the veteran filed two 
VA disability claims in 1946 and 1965 and did not on those 
occasions file claims for hearing loss or tinnitus, the non-
filing of a claim, in and of itself, is not indicative of the 
absence of a disability. However, the examiner opined that 
there was no evidence showing that hearing loss or tinnitus 
were incurred in or aggravated during military service, nor 
medical evidence that hearing loss manifested to a 
compensable degree within one year following discharge.

A private medical report from September 2006 shows that the 
veteran had a current hearing loss disability, as defined by 
VA regulations, but the report did not contain any competent 
medical evidence linking the veteran's current hearing loss 
to his period of active duty service.

In short, the only competent medical opinion of record 
addressing the etiology of the veteran's current hearing loss 
and tinnitus weighs against the veteran's claim. As such, the 
Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's current hearing loss and 
tinnitus are related to his active duty service period. It 
follows that entitlement to service connection for hearing 
loss and entitlement to service connection for tinnitus is 
not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


